           Case 17-07949           Doc 103        Filed 02/20/19 Entered 02/20/19 08:44:55         Desc Main
                                                   Document     Page 1 of 17




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                      §
  Nature's Choice Landscape Supply, Inc.                      §     Case No. 17-07949
                                                              §
                                           Debtor(s)          §
                                                              §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Elizabeth C Berg, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $139,758.04                                  Assets Exempt: NA
     (Without deducting any secured claims)
     Total Distributions to Claimants: $13,776.24                   Claims Discharged
                                                                    Without Payment: NA
     Total Expenses of Administration: $12,123.76

        3) Total gross receipts of $25,900.00 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $25,900.00 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 17-07949          Doc 103   Filed 02/20/19 Entered 02/20/19 08:44:55               Desc Main
                                              Document     Page 2 of 17


                                               CLAIMS             CLAIMS              CLAIMS              CLAIMS
                                             SCHEDULED           ASSERTED            ALLOWED               PAID
   SECURED CLAIMS
                                             $150,995.82           $71,843.29          $19,656.56          $13,776.24
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                             NA          $17,405.81          $12,123.76          $12,123.76
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                      NA                $0.00              $0.00               $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                              $27,815.07           $38,289.86          $38,289.86               $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                             $269,652.57          $264,288.98         $264,288.98               $0.00
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                      $448,463.46          $391,827.94         $334,359.16          $25,900.00



       4) This case was originally filed under chapter 7 on 03/14/2017, and it was converted to chapter 7 on
  11/21/2017. The case was pending for 21 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     12/18/2018                        By :   /s/ Elizabeth C Berg

                                                       Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-07949                Doc 103           Filed 02/20/19 Entered 02/20/19 08:44:55                 Desc Main
                                                               Document     Page 3 of 17

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM        AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1     RECEIVED

  Office Furniture & Equipment                                                                            1129-000            $932.40

  4 Compaq Laptops                                                                                        1129-000            $349.65

  2014 Dell Computers                                                                                     1129-000            $256.41

  2 Vostro Computers                                                                                      1129-000            $326.34

  Server                                                                                                  1129-000            $466.20

  Ford F250 (2004)                                                                                        1129-000           $2,849.00

  Trailer (2013) PJ                                                                                       1129-000            $518.00

  2008 Ford F350                                                                                          1129-000           $5,180.00

  2014 Bobcat                                                                                             1129-000           $6,734.00

  2000 Trailer                                                                                            1129-000            $777.00

  Misc Landscapte tools                                                                                   1129-000            $183.89

  1 Plow                                                                                                  1129-000            $777.00

  Mower                                                                                                   1129-000            $290.08

  2014 Wright Mower                                                                                       1129-000            $890.96

  Russo Brick Cart                                                                                        1129-000            $199.43

  Russo Brick Saw & Equipment                                                                             1129-000           $2,649.57

  60" Skag Mower                                                                                          1129-000            $890.96

  Russo Power Equipment                                                                                   1129-000             $75.11

  2 Snowplows - affixed to Ford Trucks (Asset No. 9 & 13)                                                 1229-000            $518.00

  2013 United Trailer                                                                                     1229-000            $518.00

  2010 Dump Trailer                                                                                       1229-000            $518.00

      TOTAL GROSS RECEIPTS                                                                                                  $25,900.00
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 17-07949            Doc 103    Filed 02/20/19 Entered 02/20/19 08:44:55                  Desc Main
                                                Document     Page 4 of 17

       EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                              UNIFORM                    AMOUNT
               PAYEE                          DESCRIPTION
                                                                             TRAN. CODE                   PAID

                 NA                               NA                            NA                            NA
   TOTAL FUNDS PAID TO DEBTOR &
                                                                                                          $0.00
   THIRD PARTIES

       EXHIBIT 3 – SECURED CLAIMS

                                               UNIFORM          CLAIMS
   CLAIM                                                                         CLAIMS         CLAIMS             CLAIMS
                         CLAIMANT               TRAN.         SCHEDULED
    NO.                                                                         ASSERTED       ALLOWED              PAID
                                                CODE        (from Form 6D)
            Swift Capital                      4210-000          NA                    $0.00      $9,000.00         $9,000.00

    00003 FORD MOTOR CREDIT                    4210-000          $8,262.21        $8,533.40          $0.00              $0.00

    00004 FORD MOTOR CREDIT                    4210-000         $35,096.61       $34,834.34          $0.00              $0.00

    00005 FORD MOTOR CREDIT                    4210-000         $17,152.65       $17,152.64          $0.00              $0.00

    00006 AmeriCredit Financial Services,      4210-000         $76,779.04             $0.00         $0.00              $0.00

    00013 Amalgamated BK                       4210-000          $3,500.00        $2,166.35       $1,500.00         $1,500.00

    00001 IL Dept Employ Security              4800-070         $10,205.31        $9,156.56       $9,156.56         $3,276.24

            TOTAL SECURED                                     $150,995.82        $71,843.29      $19,656.56        $13,776.24

       EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                            UNIFORM
                                                              CLAIMS           CLAIMS           CLAIMS             CLAIMS
                      PAYEE                  TRAN.
                                                            SCHEDULED         ASSERTED         ALLOWED              PAID
                                             CODE
   Office of the U.S. Trustee               2990-000           NA                 $975.00          $975.00            $975.00

   Illinois Department of Employment        2690-730           NA               $4,812.55            $0.00              $0.00

   Kutchins, Robbins & Diamond              3410-000           NA               $4,000.50         $4,000.50         $4,000.50

   Kutchins, Robbins & Diamond              3420-000           NA                    $7.00           $7.00              $7.00

   Elizabeth C. Berg, Trustee               2100-000           NA               $2,000.00         $2,000.00         $2,000.00

   IL Dept. of Revenue                      2820-000           NA                    $0.00          $35.00             $35.00

   Baldi Berg, Ltd.                         3220-000           NA                 $813.10          $813.10            $813.10

   Elizabeth C. Berg, Trustee               2200-000           NA                 $188.22          $188.22            $188.22

   Baldi Berg, Ltd.                         3110-000           NA               $4,504.50         $4,000.00         $4,000.00

   Texas Capital Bank                       2600-000           NA                 $104.94          $104.94            $104.94




UST Form 101-7-TDR (10/1/2010) (Page: 4)
           Case 17-07949           Doc 103      Filed 02/20/19 Entered 02/20/19 08:44:55                      Desc Main
                                                 Document     Page 5 of 17

   TOTAL CHAPTER 7 ADMIN. FEES
   AND CHARGES                                                NA                  $17,405.81         $12,123.76       $12,123.76


       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                UNIFORM
                                                               CLAIMS               CLAIMS            CLAIMS          CLAIMS
                    PAYEE                        TRAN.
                                                             SCHEDULED             ASSERTED          ALLOWED           PAID
                                                 CODE
                      NA                          NA           NA                     NA               NA              NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                 NA                   $0.00             $0.00           $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS       CLAIMS
                                                  UNIFORM
    CLAIM                                                      SCHEDULED     ASSERTED                 CLAIMS          CLAIMS
                           CLAIMANT                TRAN.
     NO.                                                       (from Form (from Proofs of            ALLOWED           PAID
                                                   CODE
                                                                   6E)         Claim)
   00001-3B Department of Treasury-IRS            5800-000          $26,915.52        $33,319.11      $33,319.11            $0.00

   000017-A IL Dept Employ Security               5800-000            NA               $3,258.92       $3,258.92            $0.00

   00014A     IL Dept of Revenue Bankruptcy       5800-000            $899.55          $1,711.83       $1,711.83            $0.00

   TOTAL PRIORITY UNSECURED CLAIMS                                  $27,815.07        $38,289.86      $38,289.86            $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                 CLAIMS      CLAIMS
                                                  UNIFORM
     CLAIM                                                     SCHEDULED    ASSERTED                  CLAIMS          CLAIMS
                            CLAIMANT               TRAN.
      NO.                                                     (FROM Form (FROM Proofs of             ALLOWED           PAID
                                                   CODE
                                                                   6F)        Claim)
   00017-B      IL Dept Employ Security           7100-000           NA                     $50.00          $50.00          $0.00

   00015-2      Leaf Capital Funding, LLC         7100-000         $12,681.99         $13,414.27      $13,414.27            $0.00

   00014B       IL Dept of Revenue Bankruptcy     7100-000           NA                     $84.90          $84.90          $0.00

   00012        Amalgamated BK                    7100-000           NA                $8,699.13       $8,699.13            $0.00

   00011        Accountemps Robert Half Attn:     7100-000           NA               $22,117.52      $22,117.52            $0.00

   00010        FIFTH THIRD BANK                  7100-000           NA                    $372.85       $372.85            $0.00

   00009        FIFTH THIRD BANK                  7100-000           NA                $1,192.08       $1,192.08            $0.00

   00008        EMC Insurance Group, Inc.         7100-000         $16,445.89         $13,245.89      $13,245.89            $0.00

   00007        LECHNER & SONS, INC.              7100-000                $0.00       $32,009.28      $32,009.28            $0.00

   00005        FORD MOTOR CREDIT COMPANY         7100-000           NA                      $0.01            $0.01         $0.00

   000020       Ground Effects Outdoor Living     7100-000           NA               $11,361.23      $11,361.23            $0.00

UST Form 101-7-TDR (10/1/2010) (Page: 5)
           Case 17-07949           Doc 103   Filed 02/20/19 Entered 02/20/19 08:44:55            Desc Main
                                              Document     Page 6 of 17

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS      CLAIMS
                                               UNIFORM
     CLAIM                                                 SCHEDULED    ASSERTED          CLAIMS       CLAIMS
                            CLAIMANT            TRAN.
      NO.                                                 (FROM Form (FROM Proofs of     ALLOWED        PAID
                                                CODE
                                                               6F)        Claim)
   00002        American Express Centurion     7100-000            $0.00     $1,027.96     $1,027.96         $0.00

   000018A      IL Dept Employ Security        7100-000       NA               $90.00        $90.00          $0.00

   00001-3      Department of Treasury-IRS     7100-000       NA            $26,322.55    $26,322.55         $0.00

   0000019      Swift Capital                  7100-000    $102,712.50     $134,301.31   $134,301.31         $0.00

                J.L. Jones, Inc.                              $960.00         NA            NA               $0.00

                Photo Enforcement Program                     $200.00         NA            NA               $0.00

                Steven & Julie Baier                       $110,348.92        NA            NA               $0.00

                Swift Capital                               $26,303.27        NA            NA               $0.00

   TOTAL GENERAL UNSECURED CLAIMS                          $269,652.57     $264,288.98   $264,288.98         $0.00




UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                              Case 17-07949        Doc 103     Filed 02/20/19 Entered 02/20/19 08:44:55                         Desc Main
                                                                                Document     Page 7 of 17
                                                                                                                                                                                                    Page 1
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                          ASSET CASES
                  Case No: 17-07949                                  Judge: Donald R. Cassling                                               Trustee Name:     Elizabeth C Berg
               Case Name: Nature's Choice Landscape Supply, Inc.                                                            Date Filed (f) or Converted (c):   11/21/2017 (c)
                                                                                                                                     341(a) Meeting Date:      04/11/2017
      For Period Ending: 12/18/2018                                                                                                        Claims Bar Date:    08/10/2018

                                          1                                         2                        3                     4                            5                            6
                                                                                                        Est Net Value
                                                                                                    (Value Determined by                                                          Asset Fully Administered
                                                                                                                            Property Formally
                                   Asset Description                       Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                               Abandoned
                       (Scheduled and Unscheduled (u) Property)                    Values                Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                               OA=554(a)
                                                                                                      and Other Costs)
1.      American Eagle Checking                                                           500.00                     0.00                                               0.00                FA
2.      Accounts Receivable                                                             13,258.04                    0.00                                               0.00                FA
3.      Office Furniture & Equipment                                                     2,000.00                  932.40                                             932.40                FA
4.      4 Compaq Laptops                                                                  750.00                   349.65                                             349.65                FA
5.      2014 Dell Computers                                                               550.00                   256.41                                             256.41                FA
6.      2 Vostro Computers                                                                700.00                   326.34                                             326.34                FA
7.      Server                                                                           1,000.00                  466.20                                             466.20                FA
8.      2016 Cadillac Escalade                                                          65,000.00                    0.00         OA                                    0.00                FA
9.      Ford F250 (2004)                                                                 6,200.00                2,849.00                                           2,849.00                FA
10.     Bobcat                                                                           8,000.00                    0.00                                               0.00                FA
11.     Trailer (2013) PJ                                                                1,000.00                  518.00                                             518.00                FA
12.     F350                                                                             6,000.00                    0.00                                               0.00                FA
13.     2008 Ford F350                                                                  12,000.00                5,180.00                                           5,180.00                FA
14.     2013 Ford Escape                                                                 8,000.00                    0.00         OA                                    0.00                FA
15.     2014 Bobcat                                                                     20,000.00                6,734.00                                           6,734.00                FA
16.     2000 Trailer                                                                     1,500.00                  777.00                                             777.00                FA
17.     2015 Ford Dump Truck S-Dty F-4                                                  20,000.00                    0.00         OA                                    0.00                FA
18.     2016 Ford Focus                                                                 19,000.00                    0.00         OA                                    0.00                FA
19.     Misc Landscapte tools                                                             500.00                   183.89                                             183.89                FA
20.     1 Plow                                                                           1,500.00                  777.00                                             777.00                FA



     UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                          Exhibit 8
                                          Case 17-07949                Doc 103          Filed 02/20/19 Entered 02/20/19 08:44:55                            Desc Main
                                                                                         Document     Page 8 of 17
                                                                                                                                                                                                                Page 2
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                  ASSET CASES
               Case No: 17-07949                                            Judge: Donald R. Cassling                                                    Trustee Name:     Elizabeth C Berg
            Case Name: Nature's Choice Landscape Supply, Inc.                                                                           Date Filed (f) or Converted (c):   11/21/2017 (c)
                                                                                                                                                 341(a) Meeting Date:      04/11/2017
      For Period Ending: 12/18/2018                                                                                                                    Claims Bar Date:    08/10/2018

                                      1                                                      2                           3                     4                            5                            6
                                                                                                                    Est Net Value
                                                                                                                (Value Determined by                                                          Asset Fully Administered
                                                                                                                                        Property Formally
                               Asset Description                                   Petition/Unscheduled          Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                           Abandoned
                   (Scheduled and Unscheduled (u) Property)                                Values                    Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                                           OA=554(a)
                                                                                                                  and Other Costs)
21.    Mower                                                                                       600.00                      290.08                                             290.08                FA
22.    2014 Wright Mower                                                                         1,800.00                      890.96                                             890.96                FA
23.    Russo Brick Cart                                                                            400.00                      199.43                                             199.43                FA
24.    Russo Brick Saw & Equipment                                                               5,500.00                    2,649.57                                           2,649.57                FA
25.    60" Skag Mower                                                                            1,800.00                      890.96                                             890.96                FA
26.    Russo Power Equipment                                                                       200.00                       75.11                                              75.11                FA
27.    Debtor leases vacant in Kane County lot to store vehicles and                                     0.00                    0.00                                               0.00                FA
       equipment
28.    2 Snowplows - affixed to Ford Trucks (Asset No. 9 & 13) (u)                                       0.00                  518.00                                             518.00                FA
29.    2013 United Trailer (u)                                                                           0.00                  518.00                                             518.00                FA
30.    2010 Dump Trailer (u)                                                                             0.00                  518.00                                             518.00                FA

                                                                                                                                                                                      Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                                          197,758.04                   25,900.00                                             25,900.00                         0.00


  Re Prop. #1 Bank account subject to lien of Swift Capital. Trustee informed account swept by lender.
  Re Prop. #2 Disposed of during ch. 11 proceedings
  Re Prop. #3 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
  Re Prop. #4 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
  Re Prop. #5 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
  Re Prop. #6 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
  Re Prop. #7 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
  Re Prop. #8 Abandoned Per Court Order Dated 1/5/18 [Dkt No. 79]
  Re Prop. #9 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
  Re Prop. #10 Disposed of during ch. 11 proceedings
  Re Prop. #11 Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer


 UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                          Exhibit 8
                                          Case 17-07949                 Doc 103           Filed 02/20/19 Entered 02/20/19 08:44:55                                  Desc Main
                                                                                           Document     Page 9 of 17
                                                                                                                                                                                                                          Page 3
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 17-07949                                                 Judge: Donald R. Cassling                                                        Trustee Name:      Elizabeth C Berg
         Case Name: Nature's Choice Landscape Supply, Inc.                                                                                    Date Filed (f) or Converted (c):    11/21/2017 (c)
                                                                                                                                                       341(a) Meeting Date:       04/11/2017
  For Period Ending: 12/18/2018                                                                                                                              Claims Bar Date:     08/10/2018

                                      1                                                         2                           3                          4                            5                              6
                                                                                                                   Est Net Value
                                                                                                              (Value Determined by                                                                     Asset Fully Administered
                                                                                                                                              Property Formally
                              Asset Description                                    Petition/Unscheduled         Trustee, Less Liens,                                     Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                 Abandoned
                  (Scheduled and Unscheduled (u) Property)                                 Values                  Exemptions,                                                 the Estate                  Remaining Assets
                                                                                                                                                 OA=554(a)
                                                                                                                 and Other Costs)
Re Prop. #12   Destroyed by post-petition/pre-conversion engine fire (see Schedule of post-petition debts [Dkt. 89])
Re Prop. #13   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #14   Abandoned Per Court Order Dated 1/5/18 [Dkt No. 79]
Re Prop. #15   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #16   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #17   Abandoned Per Court Order Dated 1/5/18 [Dkt No. 79]
Re Prop. #18   Abandoned Per Court Order Dated 1/5/18 [Dkt No. 79]
Re Prop. #19   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #20   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #21   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #22   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #23   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #24   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #25   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #26   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #28   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer
Re Prop. #29   Sold per Court Order Dated 3/5/18 [Dkt No. 85] to Third Party Buyer


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
October 16, 2018: The Trustee was appointed upon the conversion of this case from ch. 11. The Debtor was a landscaper which also provided snow-plowing services in the off season. As of the conversion of this case,
property of the estate included four encumbered vehicles, various unencumbered motor vehicles, trailers, and office equipment. Trustee abandoned the estate's interest in the four vehicles which were encumbered and
of little or no value to the estate [Dkt. 79]. Trustee consulted with an auctioneer to estimate the auction value of the unencumbered assets if they were sold at a public auction. Concurrently, Trustee negotiated with an
insider for a potential sale of the assets. Ultimately, Trustee determined it was in the best interest of the estate to conduct a private sale. Trustee negotiated with two secured creditors such that the estate would pay their
liens, as allowed, from the proceeds of the sale. Prior to filing her motion to approve the proposed sale, TR discovered of record a previously undisclosed and unscheduled tax lien in favor of the IL Dept. of Employment
Security. Trustee determined that after distribution to chapter 7 administrative creditors and the tax lien, there would be no funds available for distribution to chapter 11 administrative creditors or chapter 7 unsecured
creditors. In order to make a distribution to the taxing authority, as well as the secured creditors, Trustee conferred with the Office of the United States Trustee and pursued the proposed sale which was approved by this
Court's order dated March 5, 2018 [Dkt. 85]. Trustee reviewed and analyzed clams filed, to the extent such claims would receive a distribution, and resolved all claims issues. Trustee worked with her accountants to
prepare estate income tax and payroll tax returns for 2017 and final year 2018. Trustee also terminated the Debtor's SEP retirement plan and so notified the plan participants. Trustee prepared her TFR. TFR submitted to
UST 10/5/18. Upon approval, Trustee will make her final distribution. Trustee anticipates case will close early 2019.




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                                     Exhibit 8
                                      Case 17-07949         Doc 103     Filed 02/20/19 Entered 02/20/19 08:44:55                         Desc Main
                                                                        Document      Page 10 of 17
                                                                                                                                                                                             Page 4
                                                                                     FORM 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES
           Case No: 17-07949                                  Judge: Donald R. Cassling                                               Trustee Name:     Elizabeth C Berg
        Case Name: Nature's Choice Landscape Supply, Inc.                                                            Date Filed (f) or Converted (c):   11/21/2017 (c)
                                                                                                                              341(a) Meeting Date:      04/11/2017
  For Period Ending: 12/18/2018                                                                                                     Claims Bar Date:    08/10/2018

                                  1                                          2                      3                       4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                            Asset Fully Administered
                                                                                                                     Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                             Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                        Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                        the Estate                  Remaining Assets
                                                                                                                        OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 12/31/2018       Current Projected Date of Final Report(TFR) : 11/30/2018


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 12/18/2018
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                       Exhibit 8
                                       Case 17-07949              Doc 103     Filed 02/20/19 FORM Entered
                                                                                                   2        02/20/19                  08:44:55         Desc Main                                        Page 1
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  11 of 17
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                                     Separate bond (if applicable): 0.00

    1                    2                               3                                           4                                                   5                      6                  7
                                                                                                                                    Uniform
Transaction           Check or                                                                                                       Trans.                                                    Account/ CD
   Date               [Refer#]               Paid To / Received From                   Description of Transaction                    Code           Deposits($)         Disbursements($)        Balance($)
03/13/2018                          Steven Scott Baier                      Proceeds of Sale of Debtor's Remaining Assets,                               24,400.00                                  24,400.00
                                    c/o Shamrock Hardscapes & Restoration   including vehicles, M and E and furniture [dkt. # 85]
                                    38W155 Henricksen Road
                                    Saint Charles, IL 60137
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                         [4]                                                                                            349.65      1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                         [5]                                                                                            256.41      1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                         [6]                                                                                            326.34      1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                         [7]                                                                                            466.20      1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                         [9]                                                                                          2,849.00      1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [11]                                                                                            518.00      1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]

                                                                                                                              Page Subtotals             24,400.00                   0.00




UST Form 101-7-TDR (10/1/2010) (Page 11)                                                                                                                                                    Exhibit 9
                                       Case 17-07949              Doc 103     Filed 02/20/19 FORM Entered
                                                                                                   2        02/20/19            08:44:55          Desc Main                                       Page 2
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  12 of 17
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                               Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                               Separate bond (if applicable): 0.00

    1                    2                               3                                          4                                               5                     6                  7
                                                                                                                              Uniform
Transaction           Check or                                                                                                 Trans.                                                    Account/ CD
   Date               [Refer#]               Paid To / Received From                  Description of Transaction               Code            Deposits($)        Disbursements($)        Balance($)
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [13]                                                                                       5,180.00   1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [15]                                                                                       5,234.00   1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [16]                                                                                        777.00    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [19]                                                                                        183.89    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [20]                                                                                        777.00    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [21]                                                                                        290.08    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [22]                                                                                        890.96    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [23]                                                                                        199.43    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]

                                                                                                                         Page Subtotals             24,400.00                  0.00



UST Form 101-7-TDR (10/1/2010) (Page 12)                                                                                                                                              Exhibit 9
                                       Case 17-07949              Doc 103     Filed 02/20/19 FORM Entered
                                                                                                   2        02/20/19            08:44:55          Desc Main                                       Page 3
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  13 of 17
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                               Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                               Separate bond (if applicable): 0.00

    1                    2                               3                                          4                                               5                     6                  7
                                                                                                                              Uniform
Transaction           Check or                                                                                                 Trans.                                                    Account/ CD
   Date               [Refer#]               Paid To / Received From                  Description of Transaction               Code            Deposits($)        Disbursements($)        Balance($)
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [24]                                                                                       2,649.57   1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [25]                                                                                        890.96    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [26]                                                                                         75.11    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                         [3]                                                                                        932.40    1129-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [28]                                                                                        518.00    1229-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [29]                                                                                        518.00    1229-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]
                                                                            Proceeds of Sale of Debtor's
                                                                            Remaining Assets, including
                        [30]                                                                                        518.00    1229-000
                                                                            vehicles, M and E and
                                                                            furniture [dkt. # 85]

                                                                                                                         Page Subtotals             24,400.00                  0.00




UST Form 101-7-TDR (10/1/2010) (Page 13)                                                                                                                                              Exhibit 9
                                       Case 17-07949              Doc 103     Filed 02/20/19 FORM Entered
                                                                                                   2        02/20/19                  08:44:55         Desc Main                                            Page 4
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  14 of 17
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                                     Separate bond (if applicable): 0.00

    1                    2                               3                                           4                                                   5                      6                      7
                                                                                                                                    Uniform
Transaction           Check or                                                                                                       Trans.                                                        Account/ CD
   Date               [Refer#]               Paid To / Received From                   Description of Transaction                    Code           Deposits($)         Disbursements($)            Balance($)
03/14/2018             51001        Swift Financial Corporation             Payment of Lien and Security Interest in Sale           4210-000                                         9,000.00           15,400.00
                                    c/o Charles S. Stahl, Jr.               Proceeds - Authorized Per Court Order Dated March
                                    Swanson, Martin & Bell, LLP             2, 2018 [Dkt. No. 85]
                                    2525 Cabot Drive, Ste. 204
                                    Lisle, IL 60532

03/14/2018             51002        Amalgamated Bank of Chicago             Payment of Lien and Security Interest in Sale           4210-000                                         1,500.00           13,900.00
                                    c/o William Dunn, Counsel               Proceeds - Authorized Per Court Order Dated March
                                    30 N LaSalle Street                     2, 2018 [Dkt. No. 85]
                                    Chicago, IL 60602

03/23/2018              [15]        Steven Scott Baier                      Proceeds of Sale of Debtor's Remaining Assets,          1129-000               1,500.00                                     15,400.00
                                    c/o Shamrock Hardscapes & Restoration   including vehicles, M and E and furniture [dkt. # 85]
                                    38W155 Henricksen Road
                                    Saint Charles, IL 60175

04/03/2018                          Texas Capital Bank                      Bank Service Fee                                        2600-000                                           19.27            15,380.73
                                    Treasury Management Operations
                                    2350 Lakeside Blvd
                                    Richardson, TX 75082

05/03/2018                          Texas Capital Bank                      Bank Service Fee                                        2600-000                                           21.49            15,359.24
                                    Treasury Management Operations
                                    2350 Lakeside Blvd
                                    Richardson, TX 75082

05/16/2018             51003        Illinois Department of Revenue          State Income Tax Due                                    2820-000                                           35.00            15,324.24
                                    P.O. Box 19053
                                    Springfield, IL 62794-9053

                                                                                                                              Page Subtotals               1,500.00             10,575.76




UST Form 101-7-TDR (10/1/2010) (Page 14)                                                                                                                                                        Exhibit 9
                                       Case 17-07949              Doc 103     Filed 02/20/19 FORM Entered
                                                                                                   2        02/20/19      08:44:55          Desc Main                                            Page 5
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  15 of 17
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                         Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                              Bank Name: Texas Capital Bank
                                                                                                                                    Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                          Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                         Separate bond (if applicable): 0.00

    1                    2                               3                                           4                                        5                     6                      7
                                                                                                                       Uniform
Transaction           Check or                                                                                          Trans.                                                         Account/ CD
   Date               [Refer#]               Paid To / Received From                  Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
06/04/2018                          Texas Capital Bank                      Bank Service Fee                           2600-000                                            21.45            15,302.79
                                    Treasury Management Operations
                                    2350 Lakeside Blvd
                                    Richardson, TX 75082

07/03/2018                          Texas Capital Bank                      Bank Service Fee                           2600-000                                            21.38            15,281.41
                                    Treasury Management Operations
                                    2350 Lakeside Blvd
                                    Richardson, TX 75082

08/03/2018                          Texas Capital Bank                      Bank Service Fee                           2600-000                                            21.35            15,260.06
                                    Treasury Management Operations
                                    2350 Lakeside Blvd
                                    Richardson, TX 75082

12/04/2018             51004        Elizabeth C. Berg, Trustee              Trustee's Compensation                     2100-000                                          2,000.00           13,260.06
                                    PO Box 2399
                                    Glen Ellyn, IL 60138-2399

12/04/2018             51005        Elizabeth C. Berg, Trustee              Trustee's Expenses                         2200-000                                           188.22            13,071.84
                                    PO Box 2399
                                    Glen Ellyn, IL 60138-2399

12/04/2018             51006        Baldi Berg, Ltd.                        Trustee's Attorneys' Fees                  3110-000                                          4,000.00               9,071.84
                                    PO Box 2399
                                    Glen Ellyn, IL 60138-2399

12/04/2018             51007        Baldi Berg, Ltd.                                                                   3220-000                                           813.10                8,258.74
                                    PO Box 2399
                                    Glen Ellyn, IL 60138-2399

                                                                                                                   Page Subtotals                   0.00                 7,065.50



UST Form 101-7-TDR (10/1/2010) (Page 15)                                                                                                                                            Exhibit 9
                                       Case 17-07949              Doc 103       Filed 02/20/19 FORM Entered
                                                                                                     2        02/20/19               08:44:55          Desc Main                                            Page 6
                                                                                Document
                                                                         ESTATE CASH RECEIPTS AND Page  16 of 17
                                                                                                  DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                                    Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                                    Separate bond (if applicable): 0.00

    1                    2                               3                                           4                                                   5                     6                      7
                                                                                                                                   Uniform
Transaction           Check or                                                                                                      Trans.                                                        Account/ CD
   Date               [Refer#]               Paid To / Received From                    Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
12/04/2018             51008        Kutchins, Robbins & Diamond                                                                    3410-000                                         4,000.50               4,258.24
                                    1101 Perimeter Dr., Suite760
                                    Schaumburg, IL 60173

12/04/2018             51009        Kutchins, Robbins & Diamond                                                                    3420-000                                            7.00                4,251.24
                                    1101 Perimeter Dr., Suite760
                                    Schaumburg, IL 60173

12/04/2018             51010        Office of the U.S. Trustee                                                                     2990-000                                          975.00                3,276.24
                                    (ADMINISTRATIVE)
                                    219 S Dearborn St
                                    Chicago, IL 60604

12/04/2018             51011        IL Dept Employ Security                   Disb of 35.78% to Claim #000017                      4800-070                                         3,276.24                  0.00
                                    33 South State Street
                                    Attn: Bankruptcy Unit - 10th Floor
                                    Chicago, IL 60603

                                                                                                                              Page Subtotals                   0.00                 8,258.74


                                                                                                    COLUMN TOTALS                                        25,900.00             25,900.00
                                                                                                                Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                                    SUBTOTALS                                            25,900.00             25,900.00

                                                                                                          Less: Payments to Debtors                                                    0.00
                                                                                                    Net                                                  25,900.00             25,900.00




UST Form 101-7-TDR (10/1/2010) (Page 16)                                                                                                                                                       Exhibit 9
                                        Case 17-07949             Doc 103        Filed 02/20/19 FORM Entered
                                                                                                      2        02/20/19   08:44:55        Desc Main                                         Page 7
                                                                                 Document
                                                                          ESTATE CASH RECEIPTS AND Page  17 of 17
                                                                                                   DISBURSEMENTS RECORD

                 Case No: 17-07949                                                                                                      Trustee Name: Elizabeth C Berg
              Case Name: Nature's Choice Landscape Supply, Inc.                                                                           Bank Name: Texas Capital Bank
                                                                                                                                 Account Number/CD#: ******5385 Checking Account
       Taxpayer ID No: **-***8575                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 12/18/2018                                                                                        Separate bond (if applicable): 0.00

    1                    2                               3                                        4                                         5                       6                  7
                                                                                                                       Uniform
Transaction           Check or                                                                                          Trans.                                                     Account/ CD
   Date               [Refer#]               Paid To / Received From                  Description of Transaction        Code           Deposits($)         Disbursements($)         Balance($)

                                                                                         TOTAL-ALL ACCOUNTS                                 NET                      NET            ACCOUNT
                    All Accounts Gross Receipts:              25,900.00                                                                   DEPOSITS              DISBURSEMENTS       BALANCE

              All Accounts Gross Disbursements:               25,900.00
                                                                                         ******5385 Checking Account                        25,900.00               25,900.00
                                 All Accounts Net:                 0.00
                                                                                         Net Totals                                         25,900.00               25,900.00               0.00




UST Form 101-7-TDR (10/1/2010) (Page 17)                                                                                                                                        Exhibit 9
